EXHIBIT 10.7 [form8-k.htm]
URS Corporation
 
Restricted Stock Unit Award
 
Grant Notice
(2008 Equity Incentive Plan)
 
URS Corporation (the “Company”), pursuant to its 2008 Equity Incentive Plan (the
“Plan”), hereby grants to Participant rights (“Units”) to receive the number of
shares of the Company’s Common Stock set forth below (“Award”).  This Award is
subject to all of the terms and conditions as set forth herein and in the
Restricted Stock Unit Award Agreement and the Plan, each of which are attached
hereto and incorporated herein in their entirety.  Defined terms not explicitly
defined in this Grant Notice but defined in the Plan shall have the same
definitions as in the Plan.
 
 

 Participant:       ________________  Date of Grant:  ________________  Vesting
Commencement Date:    ________________  Number of Shares Underlying the Units:  
 ________________

                                                           

Vesting Schedule:  One-third (1/3) of the Units subject to the Award shall vest
on the first anniversary of the Vesting Commencement Date and two-thirds (2/3)
of the Units subject to the Award shall vest on the second anniversary of the
Vesting Commencement Date, provided in each case that Participant’s Continuous
Service has not terminated prior to such vesting date.


Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the Restricted
Stock Unit Award Agreement and the Plan.  Participant further acknowledges that
this Grant Notice, the Restricted Stock Unit Award Agreement and the Plan set
forth the entire understanding between Participant and the Company regarding the
award of the Units and the underlying Common Stock and supersede all prior oral
and written agreements on that subject with the exception of awards previously
granted and delivered to Participant under the Plan.
 
URS Corporation
 
 
Participant
By: __________________________________
       [NAME, TITLE]
By: __________________________________
       [NAME]
   



Attachments:
Restricted Stock Unit Award Agreement and 2008 Equity Incentive Plan


 
 

--------------------------------------------------------------------------------

 
 
Attachment I

 
RESTRICTED STOCK UNIT AWARD AGREEMENT


 
 

--------------------------------------------------------------------------------

 

URS Corporation
2008 Equity Incentive Plan
 
Restricted Stock Unit Award Agreement
 
Pursuant to the Restricted Stock Unit Award Grant Notice (“Grant Notice”) and
this Restricted Stock Unit Award Agreement (collectively, the “Award”) and in
consideration of your past services, URS Corporation (the “Company”) has awarded
you under its 2008 Equity Incentive Plan (the “Plan”) rights to receive the
number of shares of the Company’s Common Stock (the “Common Stock”) as indicated
in the Grant Notice (“Units”).  This Restricted Stock Unit Award Agreement shall
be deemed to be agreed to by the Company and you upon your execution of the
Grant Notice to which it is attached.  Except where indicated otherwise, defined
terms not explicitly defined in this Restricted Stock Unit Award Agreement but
defined in the Plan shall have the same definitions as in the Plan.
 
The details of your Award are as follows:
 
1. Vesting and Issuance.
 
(a) Subject to the limitations contained herein, your Units shall vest as
provided in your Grant Notice, and any portion of your Award that does not vest
due to the termination of your Continuous Service shall be
canceled.  Notwithstanding the foregoing, any unvested Units subject to your
Award shall become vested in their entirety either (i) in the circumstances
providing for accelerated vesting under the terms of your written Employment
Agreement with URS Corporation, if any, as it may be amended from time to time
(the “Employment Agreement”), while your Employment Agreement is in effect, or
(ii) in the circumstances provided in Section 14(c) of the Plan occurring after
the Date of Grant.
 
(b) Subject to Section 11 below, as each portion of your Units vests, your
vested Units shall be converted into shares of Common Stock and the Company
shall issue to you appropriate evidence representing such shares, either in the
form of one or more stock certificates or as uncertificated shares in electronic
form, or in any combination of the foregoing, on the applicable vesting
date(s).  However, if a scheduled delivery date falls on a date that is not a
business day, such delivery date shall instead fall on the next following
business day.
 
2. Number of Shares.  The number of shares of Common Stock underlying the Units
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan.
 
3. Payment.  This Award was granted in consideration of your past services to
the Company and its Affiliates.  Subject to Section 11 below, you will not be
required to make any payment to the Company with respect to your receipt of the
Award, vesting of the Units or the delivery of the shares of Common Stock
underlying the Units.
 
4. Dividends.  You will be entitled to receive any dividends and other
distributions paid with respect to a corresponding number of shares subject to
your Award; provided, however, that:
 
 
1

--------------------------------------------------------------------------------

 
(i)           if any such dividends or distributions are paid in shares, the
Fair Market Value of such shares will be converted into additional shares
covered by the Award;
 
(ii)           if any such dividends or distributions are paid in cash, you will
have the right to elect to receive, upon vesting and issuance of the
corresponding number of shares subject to your Award, the amount of such
dividends or distributions (without any accrued interest) in the form of either
cash or shares of Common Stock, provided that (A) you notify the Company in
writing of your election at least ten (10) days prior to the applicable vesting
date, (B) if the Company does not receive any such notice of your election prior
to such ten (10)-day period, you will be deemed to have elected to receive the
amount of such dividends or distributions in the form of cash, and (C) if you
elect to receive the amount of such dividends or distributions in the form of
shares of Common Stock, the number of shares issuable to you in respect of such
dividends or distributions will be equal to the amount of such dividends or
distributions divided by the Fair Market Value of the Common Stock on the date
of issuance (rounded down to the nearest whole share); and
 
(iii)           any such dividends or distributions will be withheld unless and
until the underlying shares vest and will be subject to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
(subject to the preceding clause (ii)) as apply to the Units and shares of
Common Stock subject to your Award.
 
5. Securities Law Compliance.  You will not be issued any shares of Common Stock
in respect of your vested Units unless either (a) such shares are then
registered under the Securities Act or (b) the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act.  Your Award also must comply with other applicable laws and regulations
governing the Award, and you will not receive shares of Common Stock in respect
of your vested Units if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
 
6. Transfer Restrictions.  Prior to the time that they have been delivered to
you, you may not transfer, pledge, sell or otherwise dispose of the shares of
Common Stock underlying your Units.  For example, you may not use shares that
may be issued in respect of your Units as security for a loan.  This restriction
on transfer will lapse upon delivery to you of shares of Common Stock in respect
of your vested Units.  Your Award is not transferable, except by will or by the
laws of descent and distribution.  Notwithstanding the foregoing, you may, by
delivering written notice to the Company, in a form satisfactory to the Company,
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock in respect of
vested Units pursuant to this Restricted Stock Unit Award Agreement.
 
7. Termination of Continuous Service.
 
(a) Except as may be provided in your Employment Agreement and subject to
Section 1 hereof, in the event your Continuous Service terminates for reasons
other than your death or Disability (as that term is defined in your Employment
Agreement or the Plan, as applicable), you will be credited with the vesting
that has accrued under your Award as of the date of your termination of
Continuous Service.  Except as may be provided in your Employment
 
 
2

--------------------------------------------------------------------------------

 
 
Agreement and subject to Section 1 hereof, you will accrue no additional vesting
of your Award following your termination of Continuous Service.  To the extent
your Award is not vested on the date of your termination, it shall automatically
lapse on such date.
 
(b) In the event your Continuous Service terminates due to your death, the Award
automatically shall become vested in full as of the date of your death and your
rights under the Award shall pass by will or the laws of descent and
distribution; provided, however, that you may designate a beneficiary to receive
the shares of Common Stock underlying vested Units as set forth in Section 6
hereof.
 
(c) In the event your Continuous Service terminates due to your Disability (as
that term is defined in your Employment Agreement or the Plan, as applicable),
the Award automatically shall become vested in full as of the date of your
termination of Continuous Service.
 
8. Restrictive Legends.  The shares of Common Stock issued in respect of your
vested Units shall be endorsed with appropriate legends determined by the
Company as applicable.
 
9. Award not a Service Contract.  Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to (i) alter the terms of
your Employment Agreement or (ii) create in any way whatsoever any obligation on
your part to continue in the employ of the Company or any Affiliate thereof, or
on the part of the Company or any Affiliate thereof to continue your employment
or service.  In addition, nothing in your Award shall obligate the Company or
any Affiliate thereof, their respective stockholders, boards of directors,
officers or employees to continue any relationship that you might have as a
director or consultant for the Company or any Affiliate thereof.
 
10. Unsecured Obligation.  Your Award is unfunded, and even as a holder of
vested Units subject to your Award, you shall be considered an unsecured
creditor of the Company with respect to the Company’s obligation, if any, to
distribute shares pursuant to Section 6 hereof.  You shall not have voting or
any other rights as a stockholder of the Company with respect to the Common
Stock acquired pursuant to this Agreement until such Common Stock is issued to
you.  Nothing contained in this Agreement, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind or a
fiduciary relationship between you and the Company or any other person.
 
11. Withholding Obligations.
 
(a) At the time you receive a distribution of shares of Common Stock in respect
of vested Units pursuant to your Award, or at any time thereafter as requested
by the Company, you hereby authorize withholding from payroll and any other
amounts payable to you, and otherwise agree to make adequate provision for any
sums required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any Affiliate thereof, if any, which arise in
connection with such distribution.  Such withholding obligations may be
satisfied by your relinquishment of your right to receive a portion of the
shares otherwise issuable to you in respect of vested Units pursuant to the
Award; provided, however, that you
 
 
3

--------------------------------------------------------------------------------

 
 
shall not be authorized to relinquish your right to shares with a fair market
value in excess of the amount required to satisfy the minimum amount of tax
required to be withheld by law.
 
(b) Unless the tax withholding obligations of the Company and/or any Affiliate
thereof are satisfied, the Company shall have no obligation to deliver to you
any stock certificates or uncertificated shares in respect of your vested Units.
 
12. Notices.  Any notices provided for in your Award or the Plan shall be given
in writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the last address you
provided to the Company.  Notwithstanding the foregoing, the Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this Award by electronic means or to request your consent to
participate in the Plan by electronic means.  You hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.
 
13. Miscellaneous.
 
(a)   The rights and obligations of the Company with respect to your Award shall
be transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.
 
(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
 
(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.
 
14. Governing Plan Document.  Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.  In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
 

 
4

--------------------------------------------------------------------------------

 

Attachment II
 
2008 EQUITY INCENTIVE PLAN
 


 


 



 
 

--------------------------------------------------------------------------------

 
